Matter of Dominique R. (Denise S.) (2018 NY Slip Op 08257)





Matter of Dominique R. (Denise S.)


2018 NY Slip Op 08257


Decided on December 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Tom, Moulton, JJ.


7786

[*1]In re Dominique R., A Child Under Eighteen Years of Age, etc., Denise S., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Carol L. Kahn, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Jane Pearl, J.), entered on May 19, 2017, which, inter alia, upon a finding of neglect, placed the child in the custody of the Commissioner of Social Services until the completion of the next permanency hearing, then scheduled for October 2, 2017, unanimously affirmed, with respect to the finding of neglect, and the appeal therefrom otherwise dismissed, without costs, as moot. 	Petitioner demonstrated by a preponderance of the evidence that respondent mother suffered from mental illness and lacked insight into her illness and need for treatment, thereby placing the child at imminent risk of physical or emotional harm (see Matter of Mylah C. [Chantal C.], 159 AD3d 553 [1st Dept 2018], lv denied 31 NY3d 908 [2018]; Matter of Ruth Joanna O.O. [Melissa O.], 149 AD3d 32, 39 [1st Dept 2017], affd 30 NY3d 985 [2017]). Evidence of actual injury to the child was not required to enter a finding of neglect, since the mother's then untreated mental illness posed a sufficiently imminent risk of harm to the child (Ruth Joanna O.O., 149 AD3d at 41).
The challenge to the disposition is moot since the order expired by its own terms and the child has been returned to her parents' care.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2018
CLERK